Bates, Judge,
delivered the opinion of the court.
These cases were argued and submitted to the court together. They were suits to enforce liens under the act concerning boats and vessels. The only questions for consideration arise upon the defence made, which was similar in each case.
Roger O. McAllister, the owner of the boat, set up as a defence that he had bought the boat at a time which was after the liens in these cases had accrued, and before the boat was seized in these cases; that his purchase was made at a constable’s sale, in the State of Illinois, authorized by by a proceeding against the boat under the boat law of that State, and that the liens in this State were thereby discharged.
The court below did not sustain the defence, but gave judgment against the boat.
Several questions were presented and argued in this court as to the regularity of the proceedings under'which the boat was sold in Illinois; but in the view which we take of the case, it is not necessary to pass upon these qxiestions. This case was argued, upon the part of the appellant, upon the assumption that the liens created by the statute of this State were “maritime liens.” We do not understand them to be such in the strict meaning of that term. The statute of *465Missouri lias no extraterritorial operation. It was designed to afford a speedy and convenient remedy to our citizens, and to such others only as are engaged in trade within our jurisdiction at the time of their contract. It does not conflict with the general maritime law, nor is it in aid of that law, but is a separate, distinct and peculiar provision for local objects.
This court has on many occasions considered questions arising under the boat law of the State, which has been materially altered at different times.
Much reliance was placed by the appellant upon the case of Finney, Lee & Co. v. Steamboat Fayette, 10 Mo. 612, which was a case very similar in its facts to the present case, and'the court there stated that this case is similar in principle to that of the Steamboat Raritan v. Smith, decided at the present term of this court. It was there determined that “ the rules of the maritime laws were, in proceedings against steamboats, to govern, when there was a failure of statutory regulations. Maritime liens, in respect to the mode in which they may be discharged, vary from other liens. A judicial sale will divest them in whatever jurisdiction it may be ’decreed.”
It will be observed that this decision is based entirely upon the determination attained in the case of the Steamboat Raritan v. Smith, and upon examining that case we find that the court placed its decision upon the necessity of supplying the defects in the then existing law, and a supposition that the General Assembly, in borrowing a remedy from the maritime law, would expect the courts to look to that law for principles of decision in questions not provided for by the statute. The opinion then goes on to state that maritime liens could not be divested by a private sale, but that “ if a judicial sale was ordered and made, the purchaser under that sale'took the vessel, freed from all liens.” This is true of a judicial sale ordered by competent authority, that is, by a court having maritime jurisdiction, and in respect to maritime liens; and it was in reference to such authority and *466such liens that the language quoted was used, and the court having, because of the defects in the law, to resort to the maritime law for principles of decision, adopted that principle, as applicable to cases arising under the “ boat laws ” of Illinois and Missouri; but as the defects which made such resort necessary have been cured by subsequent legislation, the principle is no.longer applicable, and accordingly wo find that in the subsequent case of the Steamboat Sea Bird v. Beehler, 12 Mo. 570, Judge Napton, in delivering the opinion of the court, says that “ the opinion of this court in the two cases of the Steamboat Raritan v. Smith, and Finney, Lee & Co. v. Steamboat Fayette, was based upon principles of public policy, and supported by legal analogies. In the latter case, the sale was made in Illinois, under a law somewhat similar to our statute.”
In that case the court held that a sale of the boat under a judgment in a suit by attachment, in Louisiana, against the owners, “ with privilege on the property attached,” did not divest liens under the Missouri act, and the court goes on to say, “ the doctrines of the maritime law, in relation to judicial sales of libelled vessels, are an exception to general principles. The exception is founded not only on principles of public policy, but is entirely consistent with the most rigid justice. Such sales are not made for the benefit of any particular creditor, but for the benefit of all persons interested. Provision is made for the distribution of the proceeds, pro rata, among all who will come forward and establish their claims within a specified time. The proceeding is entirely in rem, and all the world are bound by it. But what analogy is there between such a sale as this and an ordinary sale under an ordinary execution? Such executions are solely for the benefit of the party plaintiff, and can only operate upon the title of the party defendant. A sale under these merely conveys the title of the defendant in the execution. The liens of strangers are not divested. If it were so, their rights must be divested by a proceeding to which they are not parties, of which they have no notice, *467and in the benefit of which they could not participate if they did have notice.
“We do not understand, therefore, that the prior decisions of this court are designed to embrace all judicial sales, but only such as are made here or elsewhere, under proceedings analogous to those of courts of admiralty, in which any number of claimants may unite in libelling a vessel, and in the benefits of which not only these claimants, but all others who choose, may participate.”
So much of this opinion has been quoted to show how the court regards its previous decisions.
This court has also, in repeated cases, decided that the Missouri boat law has no extraterritorial operation, and that its benefits are confined to persons in Missouri, or- making contracts in Missouri. Now, also, the statute declares the effect of a sale under the Missouri law to be to divest only the liens under that law. It has no effect to divest a lien in Illinois, if such there be. It lacks, therefore, essential ingredients of analogy to a sale under proceedings in a court of admiralty.
The Missouri law thus no longer creating liens analogous to maritime liens, public policy no longer requires the Missouri courts to give judicial sales made under the authority of other State courts enforcing liens under laws similar to those of Missouri, the effect of judicial sales ordered by courts of admiralty for the enforcement of maritime liens.
Inter-state comity does not require Illinois to enforce the Missouri lien law, nor Missouri to enforce the Illinois laws. McAllister is recognized as the purchaser of the boat under the Illinois laws; but he acquires no greater right, so far as Missouri lienholders are concerned, than if he had bought the boat at private sale, or at an ordinary judicial sale under an ordinary execution. His purchase does not divest the liens which can be enforced by the Missouri courts, when the boat returns within their jurisdiction.
The Federal courts have exclusive jurisdiction in admiralty and maritime matters. The sale, therefore, under the *468authority of a court of the State of Illinois, whatever may be its declared jurisdiction, cannot be a sale under proceedings in admiralty, and the laws of Missouri and public policy do not now require that we should give it the effect of such a sale.
As McAllister’s purchase could not divest the Missouri liens, it is not necessary to examine the other questions presented in the record.
Judgment affirmed.
Judges Bay and Dryden concur.